No. 19-0200                  Roof Service of Bridgeport, Inc. v. Robert Joseph Trent and
                             Charlotte Trent

                                                                             FILED
Armstead, Chief Justice, concurring, in part, and dissenting,           December 21, 2020
                                                                          EDYTHE NASH GAISER, CLERK
                                                                          SUPREME COURT OF APPEALS
in part, joined by Justice Jenkins:                                           OF WEST VIRGINIA




              I concur with much of the majority opinion. I dissent, however, because I

believe that the verdict form was inconsistent with the circuit court’s independent

contractor instructions and failed to reflect the law and the evidence regarding whether Mr.

Wilfong was acting as an independent contractor at the time of the accident. I believe that,

with respect to this aspect of the verdict form, the circuit court abused its discretion and

committed plain error.

              “Rule 49 of the West Virginia Rules of Civil Procedure governs the

submission of special verdict forms to a jury in a civil case.” Adkins v. Foster, 195 W. Va.

566, 572, 466 S.E.2d 417, 423 (1995) (per curiam). It provides that a “court may submit

to the jury, together with appropriate forms for a general verdict, written interrogatories

upon one or more issues of fact the decision of which is necessary to a verdict.” W. Va.

R. Civ. P. 49(b) [1998]. As Rule 49(b) suggests, circuit courts have “considerable

discretion” in deciding whether to submit interrogatories to juries and how they frame such

interrogatories. Robin J. Davis & Louis J. Palmer, Jr., Litigation Handbook on West

Virginia Rules of Civil Procedure § 49(b)[2][a]-[b], at 1170-71; accord Adkins, 195 W.

Va. at 572, 466 S.E.2d at 423. Nevertheless, when a circuit court decides to issue written

interrogatories to the jury, it has an express obligation to provide necessary guidance.
According to Rule 49(b), “[t]he court shall give such explanation or instruction as may be

necessary to enable the jury both to make answers to the interrogatories and to render a

general verdict. . . .” (emphasis added).

              When a petitioner challenges a verdict form on appeal, we consider the

combined effect of the verdict form and the circuit court’s instructions to determine

whether the circuit court complied with Rule 49(b). As the majority observes, “the

criterion for determining whether [a circuit court’s] discretion is abused is whether the

verdict form, together with any instruction relating to it, allows the jury to render a verdict

on the issues framed consistent with the law, with the evidence, and with the jury’s own

convictions.” Adkins, 195 W.Va. at 572, 466 S.E.2d at 423 (emphasis added). Because of

this standard, not every issue raised in the instructions must be addressed a second time on

the verdict form. See Perrine v. E.I. du Pont de Nemours & Co., 225 W. Va. 482, 539–40,

694 S.E.2d 815, 872–73 (2010); Carper v. Kanawha Banking & Tr. Co., 157 W. Va. 477,

513, 207 S.E.2d 897, 919 (1974). However, the circuit court has an obligation to equip the

jury to render a verdict. Written interrogatories are a tool for clarifying the issues, not

obfuscation. Carper, 157 W. Va. at 513, 207 S.E.2d at 919 (“In any case, not required by

statute, interrogatories should be used cautiously and only to clarify rather than to obfuscate

the issues involved.”). When the circuit court’s instructions and the verdict form, taken

together, fail to equip the jury to render a verdict on the issues, as framed for them by the

law and the evidence, the circuit court abuses its discretion and fails to comply with Rule

49(b). See, e.g., Lively v. Rufus, 207 W. Va. 436, 445, 533 S.E.2d 662, 671 (2000) (“[W]e


                                              2
conclude that the circuit court abused its discretion in submitting to the jury an

interrogatory that was inconsistent with and contradictory to the law and the jury

instructions, and otherwise obtuse.”).

              In this case, Roof Service endeavored to show that Mr. Wilfong was acting

as an independent contractor at the time of the accident, and Mr. Trent attempted to show

that Mr. Wilfong was acting as Roof Service’s employee. Because of this dispute, the

circuit court provided a number of instructions regarding employees, independent

contractors, and agents. However, the verdict form asked only one question relating to

Roof Service’s responsibility for Mr. Wilfong’s negligent acts:        “Do you find by a

preponderance of the evidence that Bruce A. Wilfong was acting as an employee of

Defendant, Roof Service of Bridgeport, Inc., within his scope of employment at the time

of the accident in question?” In my view, this question—which ignored Mr. Wilfong’s

alleged status as an independent contractor—was inconsistent with the circuit court’s

extended discussion of the differences between employees, independent contractors, and

agents. Indeed, I believe that it was wholly inadequate as a means of framing the

independent contractor issue for the jury.

              This inadequacy stems from the circuit court’s related instructions. Though

the instructions informed the jury about what it means to be an employee, an independent

contractor, or an agent, neither the instructions nor the verdict sheet ever stated a crucial

piece of information the jury needed to know in order to render a verdict on Roof Service’s

alleged liability to Mr. Trent: the fact that if Mr. Wilfong was an independent contractor


                                             3
at the time of the accident, then he was neither an employee nor an agent of Roof Service. 1

Without that information, clearly communicated, the jury lacked proper context to state

whether Mr. Wilfong was an employee of Roof Service and acting in the scope of his

employment. Because of this, the jury’s response to the circuit court’s single interrogatory

cannot be viewed as a response to the threshold question whether Mr. Wilfong was acting

as an independent contractor when he struck Mr. Trent with his vehicle. Indeed, this Court

has no way of knowing whether the jury’s response reflected a finding that Mr. Wilfong

was not an independent contractor or a misunderstanding about how to render a verdict on

this issue.

              This oversight could have been easily remedied with a proper interrogatory

regarding Mr. Wilfong’s alleged status as an independent contractor. Such an interrogatory

was plainly lawful, because it had the potential to exempt Roof Service from liability.

Interrogatories “must be of such a character that the answers thereto, if contrary to the

general verdict, would control the same and be conclusive of the issue.” Syl. Pt. 30, Kerr

v. Lunsford, 31 W. Va. 659, 8 S.E. 493 (1888). 2 Moreover, because the circuit court’s



              1
                 I agree that a knowledgeable person might infer this principle from the
circuit court’s instructions, and I assume that this explains the majority’s conclusion that
the circuit court gave “a complete and accurate instruction on the question of the
independent contractor defense[.]” However, most jurors are not employment lawyers,
much less appellate court justices with experience deciding employment law cases. Rule
49(b) imposes a higher burden of clarity on the circuit court—instructions and explanations
that “enable the jury both to make answers to the interrogatories and . . . render a general
verdict[.]” W. Va. R. Civ. P. 49(b) (emphasis added).
              2
                  Kerr was construing

                                             4
instructions arguably equipped the jury to determine whether Mr. Wilfong was an

independent contractor at the time of the accident, all that remained was to provide the jury

with a means of expressing its conclusion and to provide guidance for how this conclusion

would affect the verdict.     If the court had coupled its instructions with a proper

interrogatory—like the interrogatory proposed by Roof Service 3—the circuit court would

have “allow[ed] the jury to render a verdict on the issues framed consistent with the law,


              Section 5 of chapter 131 of the Code[, which] provide[d] that,
              “upon the trial of any issue or issues to a jury, whether under
              this section or not, the court may, on motion of any party, direct
              the jury, in addition to rendering a general verdict, to render
              separate verdicts upon any one or more of the issues, or to find
              in writing upon particular questions of fact, to be stated in
              writing. . . . Where any such separate verdict or special finding
              shall be inconsistent with the general verdict, the former shall
              control the latter, and the court shall give judgment
              accordingly.”

Id. 31 W. Va. 659 , 8 S.E. at 506 (emphasis added). Kerr’s reasoning, which emphasized
the language in italics, id. 31 W. Va. 659, 8 S.E. at 507, remains valid in light of Rule
49(b)’s command that

              [w]hen the answers are consistent with each other but one or
              more is inconsistent with the general verdict, the court may
              direct the entry of judgment in accordance with the answers,
              notwithstanding the general verdict or may return the jury for
              further consideration of its answers and verdict or may order a
              new trial.
              3
               Roof Service proposed the following threshold interrogatory: “Do you find
by a preponderance of the evidence that Bruce Wilfong was working as an independent
contractor, and not as an employee of . . . Roof Service of Bridgeport, Inc.[,] at the time of
the June 9, 2015, accident that is the subject of this case?” After this interrogatory, Roof
Service proposed to instruct the jury, “If your answer to Question 1 is YES, please do not
answer any further questions. Please have the Foreperson sign and date this Verdict Form
and advise the Bailiff that you have reached a Verdict. If your answer to Question 1 is NO,
please proceed to Question 2.” (Emphasis removed.)
                                              5
with the evidence, and with the jury’s own convictions.” Adkins, 195 W.Va. at 572, 466

S.E.2d at 423.

              In this case, however, Roof Service failed to object to the verdict form before

it was submitted to the jury and before the jury was discharged. Generally, a party’s failure

to raise a timely objection forecloses appellate review. Farley v. Nationwide Mut. Ins. Co.,

197 F.3d 1322, 1329 (11th Cir. 1999) (“A party who fails to raise an objection to a verdict

form interrogatory or jury instruction prior to jury deliberations waives its right to raise the

issue on appeal. . . . We have recognized only two exceptions to this rule: first, where a

party has made its position clear to the court previously and further objection would be

futile; and second, where it is necessary to correct a fundamental error or prevent a

miscarriage of justice. This second exception is known as plain error review.” (citations

and quotation marks omitted)); Play Time, Inc. v. LDDS Metromedia Comm., Inc., 123

F.3d 23, 29–30 (1st Cir. 1997) (“WorldCom interposed no record objection to the special

verdict form . . . . Consequently, appellate review is limited to determining whether a

miscarriage of justice would occur were the asserted error not corrected.”); Johnson v.

Unified Gov’t of Wyandotte Cty./Kansas City, Kansas, 180 F. Supp. 2d 1192, 1202 (D.

Kan. 2001), aff’d, 371 F.3d 723 (10th Cir. 2004) (“[G]iven that plaintiffs did not object to

the verdict form for the reasons they now assert, the court reviews the verdict form only

for ‘plain error.’ ”); Morgan v. Oklahoma Nat. Gas Co., 1977 OK 49, 561 P.2d 1363, 1365

(“[P]laintiff objected to neither the instructions nor the form of the verdict. It is well

recognized that where a party fails to object to the form of the verdict at the time the verdict


                                               6
is returned and before the jury is discharged, such failure constitutes a waiver of objections.

. . . An error in verdict form does not require reversal unless a miscarriage of justice has

probably resulted therefrom.”); 89 C.J.S. Trial § 1094 (“Generally, a failure to object to a

verdict form in time waives the objection, at least where the use of the form does not

involve fundamental or constitutional error.” (footnote omitted)); see also W. Va. R. Civ.

P. 51 [1998] (“No party may assign as error the giving or the refusal to give an instruction

unless the party objects thereto before the arguments to the jury are begun . . . ; but the

court or any appellate court, may, in the interest of justice, notice plain error in the giving

or refusal to give an instruction, whether or not it has been made the subject of objection.”).

              However, as the foregoing authorities indicate, this Court has authority to

review the verdict form for plain error. 4 “Plain error is error that is plain, that affects




              4
                 We have held that “[w]hen a right is waived, it is not reviewable even for
plain error. By contrast, the simple failure to assert a right by not objecting—forfeiture—
is distinct from an intentional relinquishment—waiver. Only a forfeiture is reviewable
under plain error.” State v. Crabtree, 198 W. Va. 620, 631, 482 S.E.2d 605, 616
(1996). Whether a failure to object is a “waiver” (in the Crabtree sense) or a “forfeiture”
depends on the facts, and in most cases, what Farley or Morgan refer to as a “waiver” is
really a “forfeiture” for purposes of Crabtree. In this case, when the circuit court asked,
“Anybody—have you both looked over the verdict form as amended? Is everybody in
agreement with the verdict form?” Roof Service’s attorney replied, “Yes.” However,
counsel’s response is less enlightening than it might seem, because the circuit court posed
two questions: (a) whether counsel had reviewed the form and (b) whether counsel agreed
with it. There is no reason to assume that counsel was answering one question or the other.
Moreover, Roof Service objected to the verdict form in a motion for judgment as a matter
of law or, in the alternative, for a new trial, pursuant to W. Va. R. Civ. P. 59(a) and (e)
[1998], after the circuit court entered judgment in this matter. Under the circumstances, I
am inclined to view Roof Service’s response to the circuit court’s questions as a “simple
failure to assert a right by not objecting—forfeiture—[as] distinct from an intentional
relinquishment—waiver.” Crabtree at 631, 482 S.E.2d at 616.
                                              7
substantial rights, and that seriously affects the fairness, integrity, or public reputation of

the judicial proceedings.” State v. Jeremy S., ___ W. Va. ___, ___, 847 S.E.2d 125, 132

(2020).

              In my view, the circuit court’s failure to issue an interrogatory regarding Mr.

Wilfong’s alleged independent contractor status was plain error. This is a case where Mr.

Trent sought to hold a corporation, Roof Service, responsible for the alleged negligence of

one of its employees. Uncontroverted evidence showed that Mr. Wilfong was driving his

personal vehicle at the time of the accident, and Roof Service presented substantial

evidence to suggest that Mr. Wilfong was acting for himself as an independent contractor.

Under these circumstances, it was plainly not enough for the circuit court to instruct the

jury about the differences between independent contractors and employees. The jury

needed a concrete and straightforward means of rendering a verdict on what, for Roof

Service, was perhaps the dispositive issue in the case. Despite this need, the circuit court

posed just one question to the jury—a question that only addressed Mr. Wilfong’s alleged

status as an employee. For the reasons stated above, and because I believe that the circuit

court’s verdict form effectively deprived Roof Service of its ability to fully pursue its

position that Mr. Wilfong was an independent contractor, I dissent. I have been authorized

to state that Justice Jenkins joins me in dissenting from the majority opinion.




                                              8